JACOBSON, Judge.
Defendant Paul Leslie Laing has appealed his conviction and sentence, following his plea of guilty, to the crime of involuntary manslaughter.
The only issue raised on appeal which, it is alleged, invalidates the plea of guilty was the failure of the trial court to explain to the defendant the elements of the crime of involuntary manslaughter. We have held on numerous occasions that such an explanation is not required if the court, prior to sentencing satisfies itself that the factual basis for the plea establishes the crime charged and that factual basis appears in the record. State v. Schulenberg, 18 Ariz.App. 453, 503 P.2d 411 (filed November 28, 1972); State v. McCallister, 107 Ariz. 143, 483 P.2d 558 (1971) ; State v. Brown, 15 Ariz.App. 48, 485 P.2d 872 (1971). The record before this court adequately reflects such a factual basis. State v. Rowe, 109 Ariz. 12, 503 P.2d 960 (filed December 6, 1972).
We have reviewed the record for any fundamental error and have found none.
Judgment of conviction and sentence are affirmed.
HAIRE, C. J., Division 1, and EU-BANK, J., concur.